Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 1 of 9




                EXHIBIT 6
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 2 of 9




                                                               QUEST000106
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 3 of 9




                                                               QUEST000107
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 4 of 9




                                                               QUEST000108
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 5 of 9




                                                               QUEST000109
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 6 of 9




                                                               QUEST000110
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 7 of 9




                                                               QUEST000111
            Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 8 of 9
CONFIDENTIAL -- REDACTED




                                                                           QUEST000112
Case 1:16-cv-05165-ER-KNF Document 3177-6 Filed 02/21/20 Page 9 of 9




                                                               QUEST000113
